Exhibit 10
 
 Beglaubigte Abschrift
- I -
 

 Deed written only single sided  Roll of Deeds No. 228/2010

 












[shareagrmt0.jpg]




NEGOTIATED


in Berlin, on November 28, 2010


Today appeared before me, the undersigned


Dr. Markus Jakoby


Notary Public




with office in Schlüterstraße 37, 10629 Berlin, Germany,



 
1.
Dr. Bernd R. Mayer,

Skadden, Arps, Slate, Meagher and Flom LLP,
born on September 01, 1963,
with business address at Karl-Scharnagl-Ring 7, 80539 Munich,
 
 
 
 
 
- II -
 
not acting on his own behalf but without power of attorney with the provisio of
subsequent approval (vorbehaltlich Genehmigung), whereby the approval is seen as
communicated and legally effective as of receipt by the officiating notary
public, for the following entity:


Süd-Chemie Aktiengesellschaft
with its seat in Munich
business address: Lenbachplatz 6, 80333 Munich
(Commercial Register Munich, HRB 1019)


2.
Frederick von Mallinckrodt,

Skadden, Arps, Slate, Meagher and Flom LLP,
born on November 08, 1974,
with business address at Karl-Scharnagl-Ring 7, 80539 Munich,
not acting on his own behalf but without power of attorney with the provisio of
subsequent approval (vorbehaltlich Genehmigung), whereby the approval is seen as
communicated and legally effective as of receipt by the officiating notary
public, for the following entity:




Süd-Chemie Finance GmbH
with its seat in Munich
business address: Lenbachplatz 6, 80333 Munich
(Commercial Register Munich, HRB 1064)


The parties hereby release Dr. Bernd R. Mayer, Frederick von Mallinckrodt and
Skadden, Arps, Slate, Meagher and Flom LLP from any personal liability and waive
the right to assert any claims against Dr. Bernd R. Mayer, Frederick von
Mallinckrodt and Skadden, Arps, Slate, Meagher and Flom LLP personally.


3.
Gerald Jörg Schumann,

Baker & McKenzie LLP,

 
 
 
 
- III -
 

born on October 24, 1971,
with business address at Neuer Zollhof 2, 40221 Düsseldorf,
not acting on his own behalf but without power of atturney with the provisio of
subsequent approval (vorbehaltlich Genehmigung), whereby the approval is seen as
communicated and legally effective as of receipt by the officiating notary
public, for the following entity:


Ashland Inc.
with its seat in Covington, KY 41012-0391, U.S.A.
business address: 50 East RiverCenter Boulevard,
Covington, KY 41012-0391, U.S.A.


4.
Dr. Michael Bartosch,

Baker & McKenzie,
born on December 27, 1973,
with business address at Theatinerstraße 23, 80333 München,
not acting on his own behalf but without power of attorney with the provisio of
subsequent approval (vorbehaltlich Genehmigung), whereby the approval is seen as
communicated and legally effective as of receipt by the officiating notary
public, for the following entity:


Ashland International Holdings, Inc.
with its seat in Wilmington, DE 19801, U.S.A.
business address: 1209 Orange Street,
Wilmington, DE 19801, U.S.A.


The parties hereby release Gerald Jörg Schumann und Dr. Michael Bartosch and
Baker & McKenzie from any personal liability and waive the right to assert any
claims against these persons and Baker & McKenzie personally.


The persons appearing under number 1 is personally known to the notary public.
The persons appearing under number 2 to 4 identified themselves through
presentation of

 
 
 
 
- IV -
 

their identity cards or passport.


The persons appearing requested this Deed to be recorded in the English
language. The officiating Notary Public, who has sufficient command of the
English language, ascertained that the persons appearing also have sufficient
command of the English language. After having been instructed by the officiating
Notary Public, the persons appearing waived the right to obtain the assistance
of a sworn interpreter and the right to obtain a certified translation of this
Deed.


The officiating Notary pointed out that, before the recording, he was required
to ask each of those persons appearing whether he or any of his colleagues had
already been or was presently active, outside of an official capacity, in the
following recorded matter. Those appearing declared that this was not the case.


The persons appearing requested notarization of the following


SHAREHOLDERS' AGREEMENT


I.


Under the Master Formation Agreement dated July 14, 2010 (Roll of Deeds No. M
1542/2010 of the notary public Prof. Dr. Dieter Mayer, Munich) in connection
with the deed dated July 13/14, 2010 (Roll of Deeds No. M 1539/2010 of the
notary public Prof. Dr. Dieter Mayer, Munich) (the "Reference Deed"), it was
agreed that a shareholders' agreement would be certified in accordance with the
draft attached to the Reference Deed as Exhibit 5.1-1 and as amended prior to
the closing of the contemplated transaction.  In order to facilitate, inter
alia, the notarization of this Shareholders' Agreement, all exhibits to this
Shareholders' Agreement have already been notarized separately in the Reference
Deed. Reference was made to the Master Formation Agreement and the Reference
Deed pursuant to Section 13a of the German Notarization Act
(Beurkundungsgesetz), of which the officiating notary instructed the persons
appearing.  The persons appearing declared that the Master Formation

 
 
 
 
- V -
 

Agreement and the Reference Deed – certified copies of which were available
during the notarization – are well known to them. They waved their right to have
the Master Formation Agreement and the Reference Deed read aloud by the
officiating notary public as well as their right to have the Master Formation
Agreement and the Reference Deed attached to this deed.


The draft of the Shareholders Agreement has been completed and will be certified
with additional amendments to Exhibit 3.2, 7.4(c) and Exhibit 8.3 of this
Shareholders Agreement. Therefore the unchanged Exhibits referenced in the draft
Shareholders Agreement of the reference deed are not enclosed to this deed, but
enclosed are the Exhibits 3.2, 7.4(c) and  8.3.
 
II.



 
 
 
 

- VI -
 


--------------------------------------------------------------------------------


 
 
SHAREHOLDERS' AGREEMENT
in respect of
 
Ashland-Südchemie-Kernfest GmbH
(in the future: ASK Chemicals GmbH)
 
 
 
by and between
 
 
Süd-Chemie Aktiengesellschaft
and
Süd-Chemie Finance GmbH
 
 
and
 
 
Ashland Inc.
and
Ashland International Holdings, Inc.
 
 
 
 
 
 
 
Dated as of November 28, 2010
and effective upon approval on November 30, 2010


 

 
 
 
 
 
- VII -
 

--------------------------------------------------------------------------------


TABLE OF CONTENTS




    Page
ARTICLE I DEFINITIONS
2
ARTICLE II GENERAL PROVISIONS
5
 
Section 2.1
Shareholders' Agreement for ASK Chemicals
5
 
Section 2.2
Undertaking of Due Performance of Affiliates
5
 
Section 2.3
Affiliate Adherence
5
 
Section 2.4
Powers of Attorney
7
 
Section 2.5
Block Voting
7
 
Section 2.6
Applicable Law
7
ARTICLE III ORGANIZATION
7
 
Section 3.1
Legal Form
7
 
Section 3.2
Articles of Association
8
 
Section 3.3
Performance by Subsidiaries
8
 
Section 3.4
Tax Elections
8
ARTICLE IV SHARE CAPITAL AND SHAREHOLDINGS
8
 
Section 4.1
Share Capital
8
 
Section 4.2
Shareholding
8
ARTICLE V CORPORATE BODIES
8
 
Section 5.1
Corporate Bodies
8
ARTICLE VI SHAREHOLDERS' MEETING
9
 
Section 6.1
Shareholders' Meeting
9
 
Section 6.2
Powers and Duties
9
 
Section 6.3
Meetings of the Shareholders
9
ARTICLE VII SUPERVISORY BOARD
11
 
Section 7.1
Members
11
 
Section 7.2
Chairman of the Supervisory Board
11
 
Section 7.3
Powers and Duties
11
 
Section 7.4
Meetings of the Supervisory Board
11
ARTICLE VIII MANAGEMENT BOARD
14
 
Section 8.1
Members
14
 
Section 8.2
Powers and Duties
14
 
Section 8.3
Major Decisions
14
 
Section 8.4
Assertion of Claims under Master Contribution and Sale Agreement
14
 
Section 8.5
Additional Management Personnel
15
ARTICLE IX FINANCIAL MATTERS
15
 
Section 9.1
Debt Financing
15
 
Section 9.2
Dividend Policy
16

 
 
 
 
 
- VIII -
 

         
Section 9.3
Financial Information
16
 
Section 9.4
Global Business Plan
17
 
Section 9.5
Consolidation
18
 
Section 9.6
Allowed Capital Expenditures' Level
18
ARTICLE X COMPLIANCE SYSTEM
19
 
Section 10.1
Compliance System
19
ARTICLE XI TRANSFER OF SHARES
19
 
Section 11.1
General
19
 
Section 11.2
Transfer to Subsidiaries
19
 
Section 11.3
Offer for Transfer (General Procedure)
19
 
Section 11.4
Offer for Transfer (Specific Procedure).
20
 
Section 11.5
Treatment of Asserted Claims
22
 
Section 11.6
Assignment of Rights and Obligations under this Agreement
23
 
Section 11.7
Waiver and cooperation
23
 
Section 11.8
Continuation of Services after Exits.
23
 
Section 11.9
Sale of Major Projects
23
ARTICLE XII DISSOLUTION AND LIQUIDATION
24
 
Section 12.1
Dissolution
24
 
Section 12.2
Distribution on Dissolution
24
ARTICLE XIII TERM
25
 
Section 13.1
Term and Termination
25
 
Section 13.2
Survival
26
ARTICLE XIV NON-COMPETITION OBLIGATION
26
 
Section 14.1
Scope of Non-Competition Obligation
26
ARTICLE XV CONFIDENTIALITY
27
 
Section 15.1
Confidentiality
27
 
Section 15.2
Proprietary Information
27
 
Section 15.3
Consented Disclosures
28
 
Section 15.4
Mandatory Disclosures
28
 
Section 15.5
Termination of Obligations
28
ARTICLE XVI NOTICES
28
 
Section 16.1
Notices
28
 
Section 16.2
Effectiveness
29
ARTICLE XVII MISCELLANEOUS
29
 
Section 17.1
Termination of Previous Shareholder Agreement
29
 
Section 17.2
Expenses
29
 
Section 17.3
Foreign Currencies
29
 
Section 17.4
Language
30
 
Section 17.5
Amendments
30
 
Section 17.6
Consent Requirements
30
 
Section 17.7
Exhibits
30
 
Section 17.8
Entire Agreement
30
 
Section 17.9
No Third Party Beneficiary
30
 
Section 17.10
Assignment
30

 
 
 
 
 
- IX -
 

 
Section 17.11
Change of Control
30
 
Section 17.12
Exclusion of Remedies
31
 
Section 17.13
Interpretation
31
 
Section 17.14
Invalid Provisions
31
 
Section 17.15
Governing Law
31
 
Section 17.16
Arbitration
31



 
 
 
 
- X -
 
 
LIST OF DEFINITIONS


   
Affiliate
2
Agreement
1
Annual Financial Statements
17
Anti-Corruption Laws
2
Applicable Law
2
Articles of Association
8
Ashland
1
Ashland Notice Date
22
Ashland Supervisory Board Members
11
ASK Chemicals
2
Auction
22
Authority
2
Block Voting
7
Business Day
2
CEO
14
CFO
14
Chairman
11
Change of Control
2
Closing
3
Closing Date
3
Competitor
28
Debt Level
16
Deduction Amount
23
Designated Entities
3
Dispute
33
Distributions
17
EBITDA
3
Exceeding Financing
16
Exclusive Shareholders Actions
10
Exhibits
32
Fair Market Value
3
FCPA
3
Financial Year
8
Foundry Products Business
3
Global Annual Budget
19
Global Business Plan
19
Group
4
Group Companies
4
Group Financing Pledges
16
Guarantee
4
IFRS
4
Initial Global Annual Budget
18

 
 
 
 
 
- XI -
 
 
Initial Global Business Plan
4
Initial Net Debt Level
16
Investment Banking Firm
23
Local Contribution and Sale Agreement
4
Major Decisions
15
Management Board
9
Master Contribution and Sale Agreement
5
Master Formation Agreement
5
Negotiation Period
21
Net Debt
5
Net Debt Level
5
Parties
5
Partnership Agreement
1
Party
5
Periodic Financial Reports
17
Permitted Transferee
20
Personal Conflict
14
Proprietary Information
29
Request Notice
21
Responsible Party
24
Rules
33
SC
1
SC Finance
1
SC Notice Date
22
SC Supervisory Board Members
11
Share
8
Shareholder Representative
9
Shareholders' Meeting
9
Shareholders' Resolution
10
Shares
8
SPA
22
Subsequent Global Annual Budget
19
Subsequent Global Business Plan
19
Subsidiary
5
Supervisory Board
9
Supervisory Board Members
9
Third Appraisal Value
22
Third Appraiser
21
third party
5
Third Party
5
Transfer
5
Unadjusted Consideration
24
USLP
6
Voting Rights
9

 
 
 
 
 
 
 
- XII -
 
 
LIST OF EXHIBITS

 
Exhibit 1-1
Net Debt Calculation 4 Exhibit 1-2 EBITDA Calculation  3 Exhibit 3.2 Articles of
Association of ASK Chemicals  8
Exhibit 6.2
Exclusive Shareholders Actions
9
Exhibit 7.1
Initial Supervisory Board Members
11
Exhibit 7.4(c)
Supervisory Board Actions
13
Exhibit 8.1
Initial Management Board Members
14
Exhibit 8.2
Reporting Obligations
14
Exhibit 8.3
Major Management Board Actions
14
Exhibit 8.5
Initial Senior Management Team
15
Exhibit 9.4 (a)
Initial Global Business Plan (including Initial Global Annual Budget)
17
Exhibit 11.4(b)
Group Fair Market Value Valuation Principles
20
Exhibit 11.4(d)
SPA
21


 
 
 
 
 
- 1 -



SHAREHOLDERS' AGREEMENT
 
This SHAREHOLDERS' AGREEMENT, (this "Agreement") dated as of November 28,
effective upon approval on November 30, 2010 is made and entered into by and
between Süd-Chemie Aktiengesellschaft, a publicly listed stock corporation
incorporated under the laws of the Federal Republic of Germany with registered
number HRB 1019 of the local court in Munich and its registered office at
Lenbachplatz 6, 80333 Munich, Germany ("SC"), Süd-Chemie Finance GmbH, a limited
liability company incorporated under the laws of the Federal Republic of Germany
with registered number HRB 1064 of the local court in Munich and its registered
office at Lenbachplatz 6, 80333 Munich, Germany ("SC Finance"), Ashland Inc., a
publicly listed company incorporated under the laws of the Commonwealth of
Kentucky, U.S.A., and its registered office at 50E. River Center Blvd.
Covington, KY 41012-0391, U.S.A. ("Ashland") and Ashland International Holdings,
Inc., a company incorporated under the laws of the State of Delaware, U.S.A.,
with and its registered office at 1209 Orange Street, Wilmington, DE 19801,
U.S.A.  ("AIHI").
 
W I T N E S S E T H
 
WHEREAS, on July 14, 2010, SC, Ashland and ASK Chemicals, have entered into the
Master Formation Agreement under which they have determined to combine their
respective worldwide businesses related to the foundry industry, by transferring
such businesses to ASK Chemicals and USLP;
 
 
WHEREAS, SC and Ashland, in each case directly and/or indirectly through SC
Finance and AIHI, respectively, hold 50% of the Shares in each of ASK Chemicals
and USLP;
 
 
WHEREAS, for the purpose of combining their respective worldwide businesses
related to the foundry industry as set forth in the first recital, SC and
Ashland have entered into the Master Contribution and Sale Agreement under which
they contribute or sell to ASK Chemicals and USLP the SC Business and the
Ashland Business respectively (as defined in the Master Formation Agreement);
and
 
 
WHEREAS, the Parties intend to enter into this Agreement to provide for certain
matters relating to their respective shareholding in ASK Chemicals. The Parties
intend to enter into a similar partnership agreement with respect to USLP (the
"Partnership Agreement"), a draft of which is part of the reference deed.
 
 
NOW, THEREFORE, the Parties hereto hereby agree as follows:
 

 
 
 
 
 
- 2 -


ARTICLE I
 
 
DEFINITIONS
 
As used in this Agreement, the following capitalized terms have the meanings set
forth below:
 
 
"Affiliate" means any person that, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with the
person specified, excluding the Group Companies and USLP and its
subsidiaries.  For purposes of this definition, control of a person means the
power, direct or indirect, to direct or cause the direction of the management
and policies of such person whether through ownership of voting securities or
ownership interests, by contract or otherwise, provided that the direct or
indirect ownership of fifty per cent (50%) or more of the voting share capital
of a person is deemed to constitute control of such person, and "controlling"
and "controlled" have corresponding meanings.
 
 
"Anti-Corruption Laws" means in relation to any person, collectively, the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, the FCPA, German anti-corruption laws, and any other
anti-corruption laws and any export control and anti-money laundering laws and
laws relating to the proceeds of crime and funding of terrorism, in each case
insofar as they apply to that person.
 
 
"Applicable Law" means in relation to any person, any and all mandatory laws,
common law, statutes, secondary legislation, directives, regulations,
resolutions, statutory guidance and codes of practice, civil, criminal or
administrative law, notices, judgments, decrees, orders or rulings from any
Authority, in each case having the force of mandatory law insofar as they apply
to that person.
 
 
"ASK Chemicals" means Ashland-Südchemie-Kernfest GmbH (to be renamed to: ASK
Chemicals GmbH), Hilden/Germany, a limited liability company (Gesellschaft mit
beschränkter Haftung; GmbH) incorporated and existing under the laws of the
Federal Republic of Germany and registered with the commercial register of the
local court of Düsseldorf under HRB 44968.
 
 
"Authority" means, in any jurisdiction, any government, any other supranational,
national, state, federal, regional, municipal, city, town or local government,
any subdivision, court, arbitral tribunal, central bank, administrative agency
or commission or other authority thereof, any state enterprise or state
corporation, any other entity controlled by a government, any quasi-governmental
body exercising any regulatory, administrative, taxing, excise, customs
importing or other governmental or quasi-governmental authority, any
stock-exchange or other regulatory or supervisory body or authority, any
political party or any public international organization.
 
 
"Business Day" means a day other than Saturday, Sunday and public holidays in
Munich, Germany and New York, NY, USA.
 
 
"Change of Control" means the transfer, issue or redemption of shares in a legal
person thereof where the completion of the transfer, issue or redemption would
result in a person
 

 
 
 
 
 
- 3 -
 
who did not previously control that body corporate acquiring control of that
legal person. For purposes of this definition, control of a person means the
power, direct or indirect, to direct or cause the direction of the management
and policies of such person whether through ownership of voting securities or
ownership interests, by contract or otherwise.
 
 
"Closing" has the meaning given to it in Section 6.8 of the Master Formation
Agreement.
 
 
"Closing Date" has the meaning given to it in Section 6.8 of the Master
Formation Agreement.
 
 
"Designated Entities" means any of Dow Chemical Company, Royal DSM N.V.,
Reichhold Inc., AOC, LLC, Hexion Specialty Chemicals, Inc., Apollo Management
L.P., Huntsman Corporation, Interplastic Corporation, Total S.A., Scott Bader
Company Limited, Nan Ya Plastics Corporation and any controlling shareholder of
any of the foregoing  companies or  any entity that succeeds to the business of
the forgoing companies with respect to the manufacturing  of epoxy resins, vinyl
ester resins or unsaturated polyester resins. For purposes of this definition, a
shareholder is a "controlling" shareholder if such shareholder has the power,
direct or indirect, to direct or cause the direction of the management and
policies of the entities listed above whether through ownership of voting
securities or ownership interests, by contract or otherwise, provided that the
direct or indirect ownership of fifty per cent (50%) or more of the voting share
capital of a person is deemed to constitute control of such entity.
 
 
"EBITDA" means the EBITDA to be determined in accordance with the calculation
attached hereto as Exhibit 1-2 .
 
 
"Fair Market Value" has the meaning given to it in Section 11.4(b).
 
 
"Foundry Products Business" means the development, manufacture, marketing and
sale of products used in the foundry industry such as resins, coatings, feeders,
sleeves, filters, cores and risers and various other additives and/or other
products related to the foundry and casting solutions business.
 
 
"FCPA" means the U.S. Foreign Corrupt Practices Act of 1977, 15 U.S.C., §§
78dd-1, et seq.
 
 
"General Partner" means ASK Chemicals and/or any other person that becomes a
successor or additional General Partner of USLP as provided in the Partnership
Agreement.
 
 
"GP Interest" means the GP Interest issued and held by ASK Chemicals and/or any
other person that becomes a successor or additional General Partner of USLP as
provided in the Partnership Agreement, which GP Interest includes, without
limitation, all rights and interests of the General Partner to cash
distributions made pursuant to the Partnership Agreement.
 
 
"Group" means ASK Chemicals, USLP and their respective Subsidiaries, as a whole.
 

 
 
 
 
- 4 -
 
"Group Companies" means ASK Chemicals, USLP and each of their Subsidiaries, and
"Group Company" means any of them.
 
 
"Guarantee" means any guarantee, indemnity, undertaking, covenant, bond or other
form of security given by any Party in its personal capacity in respect of any
Group Company's liabilities.
 
 
"IFRS" means the International Financial Reporting Standards issued by the
International Accounting Standards Board (incorporating International Accounting
Standards issued by the former International Accounting Standards Committee) and
the final interpretations prepared by the International Financial Reporting
Interpretations Committee of the international Accounting Standards Board as
approved by the International Accounting Standards Board (including, where
applicable, interpretations of International Accounting Standards by the former
Standing Interpretations Committee of the International Accounting Standards
Committee).
 
 
"Initial Global Business Plan" shall have the same meaning as "Pre-Closing
Agreed Business Plan" has in the Master Formation Agreement.
 
 
"Interest" means the GP Interest and/or LP Interest held by a Partner pursuant
to the Partnership Agreement.
 
 
"Limited Partner" means each of Ashland and Tecpro Holding Corporation, and/or
any other person that becomes a substituted Limited Partner as provided in the
Partnership Agreement.  "Limited Partners" means all such persons.
 
 
"Local Contribution and Sale Agreement" has the meaning given to it in the
Master Contribution and Sale Agreement.
 
 
"LP Interest" means the LP Interest issued and held by a Limited Partner as set
forth in the Partnership Agreement, which LP Interest includes, without
limitation, all rights and interests of the Limited Partners to cash
distributions made pursuant to the Partnership Agreement.
 
 
"Master Contribution and Sale Agreement" means the master contribution and sale
agreement between SC and Ashland, dated July 14, 2010, deed no 1543/2010 Notary
Public Prof. Dr. Dieter Mayer, Munich, a certified copy of it was available
during the notarization.
 
 
"Master Formation Agreement" means the formation agreement by and among SC and
Ashland, dated July 14, 2010.
 
 
"Net Debt" means the net debt to be determined in accordance with the
calculation attached hereto as Exhibit 1-1 .
 
 
"Net Debt Level" has the meaning given to it in Section 9.1(a).
 
 
"Parties" means, collectively, SC, SC Finance, Ashland and AIHI, and "Party"
shall mean any of them.
 
 
 
 
 
 
- 5 -

 
"Partners" means the General Partner and all Limited Partners, where no
distinction is required by the context in which the term is used in this
Agreement.  "Partner" means any one of the Partners.
 
 
"Subsidiary" means any person that is directly or indirectly controlled by ASK
Chemicals (where, for the purposes of this definition, "control" means the power
to direct the management or policies of a person, directly or indirectly,
whether through ownership of voting securities or ownership interests, by
contract or otherwise, provided that the direct or indirect ownership of fifty
per cent (50%) or more of the voting share capital of a person is deemed to
constitute control of such person, and "controlling" and "controlled" have
corresponding meanings); for the purposes of this Agreement, USLP and its
Subsidiaries (if any) shall be deemed to be a Subsidiary of ASK;
 
 
"Third Party" or "third party" means a person that is not a Party to this
Agreement or an Affiliate of such a Party.
 
 
"Transfer" in relation to a Share and, for purposes of Articles XI and XVII, a
limited partnership interest in USLP, means: (i) any direct or indirect sale,
conveyance, assignment, gift or transfer; (ii) creating or permitting to subsist
any pledge, charge, mortgage, lien or other security interest or encumbrance;
(iii) creating any trust or conferring any interest; (iv) any agreement,
arrangement or understanding in respect of votes or the right to receive
dividends or other distributions; (v) any renunciation or assignment of any
right to subscribe for or receive a Share or any legal or beneficial interest in
a Share; (vi) any agreement to do any of the above, except an agreement to
transfer Shares which is conditional on compliance with the terms of this
Agreement; (vii) the transmission by operation of Applicable Laws; and (viii)
any transaction which has an analogous economic effect to the foregoing.
 
 
"USLP" means ASK Chemicals L.P., a limited partnership formed under the laws of
the State of Delaware and with its registered office at 1209 Orange Street,
Wilmington, DE 19801, USA.
 
ARTICLE II
 
 
GENERAL PROVISIONS
 
 
Section 2.1                      Shareholders' Agreement for ASK Chemicals. This
Agreement sets forth the corporate governance principles of ASK Chemicals and
the relationship between SC and Ashland (and their Affiliates, as the case may
be) with respect to ASK Chemicals.
 
Section 2.2                      Undertaking of Due Performance of Affiliates.
If and to the extent an Affiliate of SC and/or Ashland is a shareholder of ASK
Chemicals, SC, with respect to its Affiliates, and Ashland, with respect to its
Affiliates, shall procure, and be responsible to the other, that any such
Affiliate exercise its rights and perform its obligations as a shareholder of
ASK Chemicals in accordance with this Agreement, as if such Affiliate were SC
(if an Affiliate of SC) or Ashland (if an Affiliate of Ashland) and bound by
this Agreement accordingly.
 
Section 2.3                      Affiliate Adherence. SC Finance agrees and
acknowledges that if and to the extent an obligation of SC hereunder can be
performed by SC Finance as direct

 
 
 
 
 
- 6 -

 
shareholder of ASK Chemicals, SC Finance shall be obliged to perform such
obligation as if it was an obligation of SC Finance. AIHI agrees and
acknowledges if and to the extent an obligation of Ashland hereunder can be
performed by AIHI as direct shareholder of ASK Chemicals, AIHI shall be obliged
to perform such obligation as if it was an obligation of AIHI.
 
 
 
 
 


 
- 7 -
 
Section 2.4                      Powers of Attorney.
 
 
(a)         SC Finance hereby grants an irrevocable power of attorney to SC to
represent SC Finance in any respect regarding (i) the entering into, amendment
and/or termination of this Agreement, and (ii) the holding and administration of
SC Finance's participation in ASK Chemicals (including by exercising all kind of
shareholder's voting rights in any shareholders' resolutions of ASK Chemicals,
including, without limitation, resolutions (x) provided for in this Agreement,
and (y) regarding any amendments of the Articles of Association). SC is in
particular authorized to grant and receive waivers, declaration of consents and
notices of any kind on behalf of SC Finance; therefore, any notices,
invitations, etc. to SC Finance shall be deemed to have been received by SC
Finance if they have been received by SC at the address set forth in Section
16.1(b). SC is authorized to represent SC Finance generally within the scope of
this power of attorney and in case of doubt; this power of attorney shall be
interpreted extensively to realize the purpose of its granting. SC is expressly
exempted from the restriction imposed by Section 181 German Civil Code (BGB).
 
 
(b)         AIHI hereby grants an irrevocable power of attorney to Ashland to
represent AIHI in any respect regarding (i) the entering into, amendment and/or
termination of this Agreement, and (ii) the holding and administration of AIHI's
participation in ASK Chemicals (including by exercising all kind of
shareholder's voting rights in any shareholders' resolutions of ASK Chemicals,
including, without limitation, resolutions (x) provided for in this Agreement,
and (y) regarding any amendments of the Articles of Association). Ashland is in
particular authorized to grant and receive waivers, declaration of consents and
notices of any kind on behalf of AIHI; therefore, any notices, invitations, etc.
to AIHI shall be deemed to have been received by AIHI if they have been received
by Ashland at the address set forth in Section 16.1(a). Ashland is authorized to
represent AIHI generally within the scope of this power of attorney and in case
of doubt, this power of attorney shall be interpreted extensively to realize the
purpose of its granting. Ashland is expressly exempted from the restriction
imposed by Section 181 German Civil Code (BGB).
 
Section 2.5                      Block Voting. Ashland and its Affiliates shall
be obliged to cast their Voting Rights in ASK Chemicals as a block and SC and
its Affiliates shall be obliged to cast their Voting Rights in ASK Chemicals as
a block (in each case referred to as the "Block Voting").
 
Section 2.6                      Applicable Law. All terms and provisions of
this Agreement and all rights and obligations of the Parties hereunder shall be
subject to Applicable Law.
 
 
 
ARTICLE III
 
ORGANIZATION
 
 
Section 3.1                      Legal Form. ASK Chemicals is and shall remain a
limited liability company (Gesellschaft mit beschränkter Haftung; GmbH)
incorporated and existing under the

 
 
 
 
 
- 8 -

 
laws of the Federal Republic of Germany and registered with the commercial
register of the local court of Düsseldorf under HRB 44968.
 
Section 3.2                      Articles of Association. The Parties undertake
to hold a shareholders' meeting of ASK Chemicals immediately upon execution of
this Agreement and resolve the replacement of the current articles of
association of ASK Chemicals by the articles attached hereto as Exhibit 3.2 (the
"Articles of Association") which include, among others, the new name of ASK
Chemicals (i.e., ASK Chemicals GmbH) and its financial year (i.e., calendar
year) (the "Financial Year"). If any provisions of the Articles of Association
at any time conflict with any provisions of this Agreement, the provisions of
this Agreement shall, as far as legally permitted, prevail, and the Parties
shall exercise all powers and rights pertaining to them, including but not
limited to their Voting Rights, to procure the amendment of the Articles of
Association to the extent necessary to permit ASK Chemicals and its affairs to
be administered as provided for in this Agreement.
 
Section 3.3                      Performance by Subsidiaries. ASK Chemicals
shall (and SC and Ashland shall exercise all powers and Voting Rights to)
procure that (i) any person (including, without limitation any company,
partnership, corporation or other legal entity) which is or becomes a Subsidiary
at any time after the date of this Agreement shall act in accordance with and
comply with the same principles as set forth for ASK Chemicals hereunder,
provided that any global decisions for the Group shall be made at the level of
ASK Chemicals, and (ii) to the extent legally permissible under Applicable Law,
any corporate or other organizational documents of such Subsidiaries shall be
amended to the extent such amendment may be required to achieve compliance with
the foregoing provision (i).
 
Section 3.4                      Tax Elections. The Parties undertake to procure
that ASK Chemicals shall not elect to be treated as a partnership for U.S.
federal income tax purposes.
 
 
ARTICLE IV
 
SHARE CAPITAL AND SHAREHOLDINGS
 
Section 4.1                      Share Capital. The issued capital of ASK
Chemicals shall be increased or contributions into the capital reserves shall be
made in accordance with the provisions set forth in the Master Contribution and
Sales Agreement (each share in ASK Chemicals a "Share" and collectively the
"Shares").
 
Section 4.2                      Shareholding. The Shares in ASK Chemicals shall
be held by SC and SC Finance and AIHI, as follows:
 
 
(a)         SC and SC Finance together shall hold 50% of the Shares; and
 
 
(b)         AIHI shall hold the remaining 50% of the Shares.
 
 
ARTICLE V
 
CORPORATE BODIES
 
Section 5.1                      Corporate Bodies.
 

 
 
 
 
 
- 9 -

 
(a)           Shareholders' Meeting. ASK Chemicals shall have a shareholders'
meeting (the "Shareholders' Meeting") which shall consist of the shareholders of
ASK Chemicals and is further described in ARTICLE VI below.
 
 
(b)         Supervisory Board. ASK Chemicals shall have a voluntary supervisory
board (fakultativer Aufsichtsrat) (the "Supervisory Board") which shall be
comprised of natural persons (the "Supervisory Board Members") and is further
described in ARTICLE VII below.
 
 
(c)         Management Board. ASK Chemicals shall have a board of executive
officers (Geschäftsführer) (the "Management Board") which shall be comprised of
natural persons and is further described in ARTICLE VIII below.
 
 
(d)         If Applicable Law requires the representation of employees in the
Corporate Bodies, the Parties shall amend or replace the provisions of this
Agreements or any Exhibits hereof or take such other measures as appropriate, to
reflect the Parties intention as stipulated herein, in particular to ensure that
the balance of respective powers as set forth hereunder stays to the greatest
extent possible unaltered.
 
 
ARTICLE VI
SHAREHOLDERS' MEETING
 
Section 6.1                      Shareholders' Meeting. Each shareholder shall,
subject to the requirement of Block Voting, be entitled to one vote per Share
(or fraction thereof, as specified in the Articles of Association) held by such
shareholder (the "Voting Rights"). The Voting Rights shall be exercised in the
relevant Shareholders' Meeting by one or more representatives designated by each
shareholder (each, a "Shareholder Representative"). The shareholders shall
authorize their respective Shareholder Representatives by a written power of
attorney.
 
Section 6.2                      Powers and Duties. The Shareholders' Meeting
shall have the exclusive power and duty to resolve any of the actions listed on
Exhibit 6.2 (the "Exclusive Shareholders Actions"). Resolutions on Exclusive
Shareholders Actions shall require unanimous vote by all shareholders present or
duly represented in a Shareholders’ Meeting having a quorum.
 
Section 6.3                      Meetings of the Shareholders.  The
Shareholders' Meeting shall be held at least once per year, within four (4)
months after the end of each Financial Year. The Shareholders' Meeting shall be
held in Hilden, Germany unless otherwise agreed between SC and Ashland. Each
shareholder of ASK Chemicals shall have the right to request each member of the
Management Board to call subject to the notice requirements set forth herein an
extraordinary Shareholders' Meeting of ASK Chemicals at any time. Prior notice
for any Shareholders' Meeting shall be mailed to (a) each Party, addressed to
the address of the Party (in accordance with Section 16.1) at such place by
personal delivery, electronic mail or telefax and (b) each Supervisory Board
Member by electronic mail to such electronic mail address notified in accordance
with Section 7.4. Each such notice must be sent to the relevant address of the
respective Party and the relevant electronic mail address of the relevant
Supervisory Board Member at least thirty (30) calendar days (in case of an
ordinary meeting) and fourteen (14)

 
 
 
 
- 10 -

 
calendar days (in case of an extraordinary meeting) before the date on which the
respective meeting is to be held. Each such notice shall state the time and
place of the meeting and provide for a reasonable detailed agenda. Materials
appropriately explaining and providing background information on, the agenda
items of the Shareholders' Meeting shall be circulated to each Party at least
five (5) Business Days ahead of the meeting.
 
 
(a)         Quorum. The presence of 100% of the Voting Rights will constitute a
quorum for transaction of business at any Shareholders' Meeting. If less than a
quorum is present at a meeting, the Shareholder Representatives present at such
meeting shall adjourn the meeting by simple majority and give notice (with a
notice period of fourteen (14) calendar days) thereof to all relevant
shareholders of ASK Chemicals. At the adjourned meeting, the presence of at
least 50% of the Voting Rights will constitute a quorum.
 
 
(b)         Voting. In the Shareholders' Meeting the Shareholders shall act by
way of resolutions (each a "Shareholders' Resolution"). All Shareholders'
Resolutions shall require the majority of the Voting Rights present in the
respective Shareholders' Meeting, unless expressly otherwise stated herein.
 
 
(c)         Rules and Regulations. The shareholders of ASK Chemicals may
establish such rules and regulations for the conduct of the respective
Shareholders' Meetings as they deem necessary or advisable, except insofar as
any such rules and regulations would be inconsistent with the provisions of
Applicable Law, the relevant Articles of Association or this Agreement.
 
 
(d)         Written consent. Any action required or permitted to be taken at a
Shareholders' Meeting may be taken without a meeting if consent in writing,
setting forth the actions so taken, shall be signed by all of the relevant
shareholders of ASK Chemicals entitled to vote with respect to the subject
matter.
 
 
(e)         Participation of Auditor. Each shareholder of ASK Chemicals shall
have the right to request the participation of the relevant auditor of ASK
Chemicals in the Shareholders' Meeting which approves the annual financial
statements.
 
 
(f)         Minutes. Insofar as Shareholders' Resolutions do not require
notarization, each Shareholders' Resolution shall be set forth in written
minutes without undue delay. All minutes shall contain the date and the form of
the resolution, the content of the resolution and the votes made thereon.
Furthermore, the minutes shall contain a summary of the discussions on the
various agenda items. The minutes shall be signed by such number of Management
Board members as required for representation purposes. Minutes of resolutions
made at the Shareholders' Meeting shall also be signed by the chairman of the
Shareholders' Meeting. Minutes shall be sent in copy without delay to each
shareholder. The minutes shall serve as evidence and shall not constitute the
Shareholders' Resolution.
 
 
(g)         Objections. Objections to Shareholders' Resolutions by institution
of a legal action shall only be allowed if made within a time period of one
month after receipt of the copy of the respective minutes. Sections 241 seq. of
the German Stock Corporation Law shall apply for the challenge of a resolution.
 

 
 
 
 
 
- 11 -

 
ARTICLE VII
 
SUPERVISORY BOARD
 
Section 7.1                      Members. The Supervisory Board shall consist of
five (5) members, three (3) of whom shall be appointed by the Shareholders'
Meeting pursuant to a nomination by SC (the "SC Supervisory Board Members") and
two (2) of whom shall be appointed by the Shareholders' Meeting pursuant to
nomination by Ashland (the "Ashland Supervisory Board Members"). Any SC
Supervisory Board Member shall be removed by the Shareholders' Meeting pursuant
to a respective request by SC, and any Ashland Supervisory Board Member shall be
removed by the Shareholders' Meeting pursuant to a respective request by
Ashland. Any vacancy on the Supervisory Board shall be filled pursuant to a
nomination by SC, if the vacancy shall be in respect of a SC Supervisory Board
Member, or pursuant to a nomination by Ashland, if the vacancy shall be in
respect of an Ashland Supervisory Board Member. SC and Ashland shall notify each
other of their respective nominations for appointment or requests for removal of
Supervisory Board Members as provided in this Section 7.1. The shareholders
shall pass all necessary resolutions required to implement a nomination for
appointment or request for removal in accordance with this Section 7.1 in a
Shareholders' Meeting or by way of written consent. SC undertakes to vote in
accordance with the nomination or request, as the case may be, of Ashland, and
Ashland undertakes to vote in accordance with the nomination or request, as the
case may be, of SC. The initial Supervisory Board shall consist of the members
as set forth in Exhibit 7.1.
 
Section 7.2                      Chairman of the Supervisory Board. The chairman
of the Supervisory Board (the "Chairman") shall be one of the SC Supervisory
Board Members and designated by SC.  The Chairman shall have the right to
nominate a secretary (who shall have the right to participate in all meetings of
the Supervisory Board). The Chairman shall preside at all meetings of the
Supervisory Board and shall have such other powers and duties as from time to
time may be assigned to him or her by unanimous decision of the Supervisory
Board.
 
Section 7.3                      Powers and Duties. Subject to the provisions of
this Agreement, the Supervisory Board shall have the power and duty to supervise
the Management Board and the management of any Subsidiary, including, inter
alia, to resolve any action submitted to it by the Management Board for the
approval of the Supervisory Board. Furthermore, the Supervisory Board shall have
the right and – upon request of any of its members – the obligation to review
the books, records, documents, systems and data of any and all Group Companies
and to retain, at the cost of the Party who appointed the requesting Supervisory
Board Member, external expert counsel for such review. Section 52 para. 1 of the
German Limited Liability Act (GmbH-Gesetz; GmbHG) and the provisions of the
German Stock Corporation Act (Aktiengesetz; AktG) referred to therein shall,
except where expressly stated otherwise in this Agreement, not apply.
 
Section 7.4                      Meetings of the Supervisory Board.  Regular
meetings of the Supervisory Board shall be held at a frequency, but not less
often than twice per calendar year, and, at such time as shall from time to time
be determined by the Supervisory Board; if the Supervisory Board at any time is
unable to agree or has not agreed on a place and a time of its meeting, the
place of the meeting shall be Hilden, Germany, and the time of the meeting shall
be determined by the Chairman. Special meetings of the Supervisory Board may be
called by or at

 
 
 
 
 
- 12 -

 
the request of any Supervisory Board Member. Notice of each Supervisory Board
meeting shall be mailed by electronic mail to such electronic mail address
notified by the relevant Supervisory Board Member in writing to the Chairman of
the Supervisory Board, the CEO and to each of the Parties (to the addresses
stated in Section 16.1 or to such other address as notified from time to time in
accordance with Sections Section 16.1 and Section 16.2); provided that, for as
long as a Supervisory Board Member fails to so notify its electronic mail
address any notification obligation vis-à-vis such Supervisory Board Member that
may occur from time to time under this Agreement may be satisfied by sending
written notice to the Party who appointed such Supervisory Board Member at the
address stated in Section 16.1 or to such other address as notified from time to
time in accordance with Sections Section 16.1 and Section 16.2. Each such notice
must be sent to the relevant electronic mail address of the respective
Supervisory Board Member at least thirty (30) calendar days (in case of an
ordinary meeting) and fourteen (14) calendar days (in case of an extraordinary
meeting) before the date on which the respective meeting is to be held. Each
such notice shall state the time and place of the meeting and the purpose
thereof. Materials appropriately explaining, and providing background
information on, the agenda items of a Supervisory Board meeting shall be sent to
all Supervisory Board at least three (3) Business Days ahead of the meeting
(receipt by the Supervisory Board members).Any Supervisory Board Member who is
present (in person or by proxy) at a meeting shall be conclusively presumed to
have waived notice of such meeting except when such Supervisory Board Member
attends for the express purpose of objecting at the beginning of the meeting to
the transaction of any business because the meeting is not properly called or
convened.
 
 
(a)         Quorum. A number of four (4) Supervisory Board Members present (in
person or by proxy) will constitute a quorum for transaction of business at any
meeting of the Supervisory Board. If less than a quorum is present at a meeting,
the Supervisory Board Members present (in person or by proxy) at such meeting
shall adjourn the meeting by simple majority and give notice thereof to all
Supervisory Board Members in accordance with the notice provision set forth
above, provided that such notice must be given at least fourteen (14) calendar
days before the date on which the adjourned meeting is held. At the adjourned
meeting the presence of one (1) Supervisory Board Member will constitute a
quorum for transaction of business at such adjourned meeting of the Supervisory
Board.
 
 
(b)         Meetings by telephone. Any one or more Supervisory Board Members may
participate in and vote at Supervisory Board meetings by means of a conference
telephone call which allows all persons participating in the meeting to hear
each other. Any Supervisory Board Member so participating in a Supervisory Board
meeting shall be deemed to be present in person and shall count towards the
quorum. Any resolution taken by the Supervisory Board with any one or more
Supervisory Board Member so participating shall only become valid and binding if
the wording of the relevant resolution has been sent by the Chairman by
electronic mail to the Supervisory Board Members who participated by telephone
and all such Supervisory Board Members confirmed vis-à-vis the Chairman by
electronic mail that they agree to the wording of the relevant resolution.
 
 
(c)         Voting. Each Supervisory Board Member (whether present in person or
by proxy) shall be entitled to one vote. All decisions of the Supervisory Board
shall be taken by a majority of votes of the Supervisory Board Members
participating (in person or

 
 
 
 
 
- 13 -

 
by proxy) in the meeting, except with respect to any of the actions listed on
Exhibit 7.4(c) which shall require a unanimous decision.
 
 
(d)         Proxy. Each SC Supervisory Board Member shall have the right to
grant a proxy to authorize any of the other SC Supervisory Board Members to
represent him or her (including by exercising voting rights) in any meeting of
the Supervisory Board, and each Ashland Supervisory Board Member shall have the
right to grant a proxy to authorize any of the other Ashland Supervisory Board
Members to represent him or her (including by exercising voting rights) in any
meeting of the Supervisory Board.
 
 
(e)         Minutes. Full minutes of every Supervisory Board meeting in English
shall be prepared and kept by the Chairman or its secretary (provided however,
that the Chairman shall at all times be responsible for the content of the
minutes) and shall be circulated without undue delay after the relevant meeting
to each Supervisory Board Member for approval. The minutes shall be deemed to
have been approved by the Supervisory Board Members unless notice of an
objection is given to the Chairman within ten (10) Business Days after the date
on which the minutes were received by the respective Supervisory Board Member,
provided however, for the avoidance of doubt, that any such objection does not
void the underlying resolution if it has been taken in accordance with the
provisions of Section 7.4. If a notice of objection is served, the Chairman
shall immediately after the expiration of the ten days objection period
circulate the objected minutes to each Supervisory Board Member identifying the
objected items thereof which shall be recirculated for approval to the members
of the Supervisory Board without undue delay.  Any items of the minutes which
have not been objected shall be deemed to have been approved.
 
 
(f)         Observation Right of Management Board. Each member of the Management
Board shall have the right to participate in each meeting of the Supervisory
Board as observers (with no voting rights), provided however, that each
Supervisory Board Member may object such participation at any time from time to
time and upon such objection, the relevant member of the Management Board shall
not be entitled to participate in such meeting.
 
 
(g)         Participation of Experts. External experts may participate in
meetings of the Supervisory Board at the request of a Supervisory Board Member,
provided however, that all other Supervisory Board Members have granted their
consent to such participation no later than at the beginning of the meeting.
 
 
(h)         Written consent. Any action required or permitted to be taken at a
meeting of the Supervisory Board may be taken without a meeting if consent in
writing, setting forth the actions so taken, shall be signed by all of the
relevant Supervisory Board Members entitled (i.e., not conflicted) to vote with
respect to the subject matter.
 
 
(i)         Conflicts. A member of the Supervisory Board shall not be entitled
to vote in case of a personal conflict of interests ("Personal Conflict"), and
such member of the Supervisory Board shall have the obligation to disclose such
Personal Conflict to all other members of the Supervisory Board. In such case of
a Personal Conflict the so conflicted member of the Supervisory Board shall be
entitled to grant a power of attorney to

 
 
 
 
 
- 14 -

 
another board member (without specific substitution) which shall be entitled to
vote in his or her own discretion. Subject to Section 8.4(b) last sentence, the
transaction of business between any Group Company on the one hand and Ashland or
SC (or any of their respective Affiliates) on the other hand does not constitute
a Personal Conflict of the Supervisory Board members nominated by Ashland or, as
the case may be, SC.
 
 
ARTICLE VIII
 
MANAGEMENT BOARD
 
Section 8.1                      Members. The Management Board shall consist of
at least two members, i.e. a chief executive officer (the "CEO") and a chief
financial officer (the "CFO"). The members of the Management Board shall be
responsible solely to the Group and shall run the Business of ASK Chemicals with
the care of a prudent business man in accordance with Applicable Law (including,
but not limited to Section 43 of the German Limited Liability Act), the Articles
of Association, the rules of procedure of the Management Board, if any, and
their respective service agreement. All members of the Management Board shall be
appointed by the Shareholders' Meeting pursuant to a nomination by SC. Any
member of the Management Board shall be removed by the Shareholders' Meeting
pursuant to a respective request by SC. SC shall notify Ashland of its
respective nominations for appointment or requests for removal of Management
Board members as provided in this Section 8.1. The shareholders shall pass all
necessary resolutions required to implement a nomination for appointment or
request for removal in accordance with this Section 8.1 in a Shareholders'
Meeting or by way of written consent. Ashland undertakes to vote in accordance
with the nomination or request, as the case may be, of SC. The initial
Management Board shall consist of the members as set forth in Exhibit 8.1.
 
Section 8.2                      Powers and Duties. Subject to the provisions of
this Agreement and except as otherwise required by Applicable Law, the
Management Board shall (i) conduct the day-to-day operations of ASK Chemicals
and its Subsidiaries in accordance with the Global Business Plan, the Global
Annual Budget and the Articles of Association, and (ii) notwithstanding the
Management Board's legally unlimited authority to bind ASK Chemicals towards
third parties, observe the general and individual instructions which may be
issued by the Shareholders' Meeting from time to time. The Management Board
shall have the obligation to report to the Supervisory Board in accordance with
the matters set forth in Exhibit 8.2.
 
Section 8.3                      Major Decisions. Any of the (i) actions listed
on Exhibit 7.4(c) and Exhibit 8.3 may not be taken by the Management Board
without the prior approval by the Supervisory Board, and (ii) Exclusive
Shareholders Actions (as defined in Section 6.2 above) may not be taken by the
Management Board without the prior approval by the Shareholders' Meeting (the
actions in (i) and (ii) collectively the "Major Decisions").
 
Section 8.4                      Assertion of Claims under Master Contribution
and Sale Agreement.
 
 
(a)         The Management Board shall have the obligation to immediately and
fully inform all members of the Supervisory Board of any and all facts, matters,
events, circumstances and / or developments which are reasonably likely to
result in a Group

 
 
 
 
 
 
- 15 -

 
Company having claims (the "Claim") under the Master Contribution and Sale
Agreement or Local Contribution and Sale Agreement against Ashland or, as the
case may be, SC. In pursuing Claims, the Management Board shall act in good
faith and shall treat Ashland and SC fairly and equitably (including decisions
with respect to whether to pursue a Claim and the pursuit of such Claim) with
respect to all such Claims.
 
 
(b)         The Management Board shall require prior approval from the
Supervisory Board or the Shareholders' Meeting, as the case may be, to pursue
such Claims. The shareholder or, as the case may be, the members of the
Supervisory Board nominated by the shareholder against whom a Claim or Claims
are to be brought shall be entitled to participate in any discussion and
deliberation with respect to such Claim or Claims, but shall not be entitled to
vote on whether or not such Claim or Claims shall actually be pursued.
 
Section 8.5                      Additional Management Personnel. In addition to
the members of the Management Board, SC shall be entitled to approve and/or
nominate such members' direct reports. The initial senior management team shall
consist of the members as set forth in Exhibit 8.5 .
 
 
ARTICLE IX
 
FINANCIAL MATTERS
 
Section 9.1                      Debt Financing

 
 
(a)         Debt Level. The Parties agree that the level of Net Debt financing
of the Group may be up to 2.5 times EBITDA (the "Initial Net Debt Level");
provided however, that in determining the Initial Net Debt Level, the Parties
will take into account various factors such as interest rates, covenants and
required security to ensure that the Group is appropriately financed. The
Initial Net Debt Level shall be reviewed by the Supervisory Board annually or at
such other times as the Supervisory Board Members deem appropriate and adjusted
according to operational requirements of the Group and market conditions (such
adjusted Initial Net Debt Level and the Initial Net Debt Level, collectively,
the "Debt Level").
 
 
(b)         Stand Alone Financing. Notwithstanding Section 9.1(d) below, neither
the Parties nor any of their Affiliates shall be obliged to contribute to the
financial requirements of the Group at any time, whether by way of subscription
for further shares or by way of loans or subscription for loan notes, or to
provide any other form of financial facility nor to provide any Guarantees or
other security in respect of the obligations of the Group; provided that,
nothing contained herein shall be deemed to prevent a Party or its respective
Affiliates, from pledging the Shares as security for any Group financing (the
"Group Financing Pledges").
 
 
(c)         Additional Debt Financing. The Parties agree that if the Group
requires funds which would cause the level of Net Debt financing of the Group to
exceed the Debt Level (the "Exceeding Financing") then it may raise additional
Net Debt financing from third parties on the most favorable terms available as
to interest, fees, repayment and security compatible with its needs, but no
third party creditor shall have any right to

 
 
 
 
 
- 16 -
 
participate in the share capital of any of the Group Companies or otherwise in
the business thereof, provided however, that the Supervisory Board has, as set
forth in Exhibit 7.4(c), granted its prior written unanimous approval to the
Exceeding Financing.
 
 
(d)         Shareholders Financing. SC and/or Ashland (and/or any of their
Affiliates) may offer to provide financing to the Group if (i) SC and/or Ashland
declares that it has funds available for borrowing to or a Guarantee for the
benefit of the Group, (ii) such available financing or such Guarantee, as the
case may be, is economically as attractive than third party financing (without
such Guarantee), and (iii) approvals that may be required in connection with
Major Decisions, if any, have been granted.
 
Section 9.2                      Dividend Policy
 
(a)         Profit Distribution Resolution. The Shareholders' Meetings shall
resolve the distribution of ASK Chemicals' profit for a Financial Year as soon
as practicably possible following the end of each such Financial Year.
 
 
(b)         Distribution Policy. The Parties agree that ASK Chemicals shall, to
the extent permitted by Applicable Law, make annual dividend distributions of
one-third of the net profit (Jahresüberschuss) as defined by IFRS of the
respective previous Financial Year (after taking into account debt service;
i.e., the payment of interest for and repayment of bank and shareholder loans as
per Global Annual Budget and in the absence of such Global Annual Budget as per
Global Business Plan and restrictions imposed by lenders, taxes, working capital
requirements and projected capital expenditures (as defined in the Global Annual
Budget and in the absence of such Global Annual Budget in the Global Business
Plan) of the Group of such Financial Year), provided however, that such annual
dividend distributions shall in no event exceed the net profit as calculated in
accordance with the German commercial code (Handelsgesetzbuch) (the
"Distributions").  Unless consented to in writing by the Party against whom the
Claim has been made, ASK Chemicals may not withhold any amount forming part of a
Distribution as offset against such Claim.
 
 
(c)         Dividend Policy Subsidiaries. The Parties agree that the
Subsidiaries shall make annual distributions to the largest extent possible
under Applicable Law but taking into account reasonable considerations with
respect to the relevant Subsidiary’s equity quota.
 
Section 9.3                      Financial Information
 
 
(a)         Each of the Group Companies shall:
 
 
(i)       at all times maintain accurate and complete accounting and other
financial records in accordance with Applicable Laws and IFRS and shall ensure
that those books and records comprise in all material respects complete and
accurate records of all information required to be recorded;
 
 
(ii)       prepare accurate and complete (including a balance sheet, profit and
loss accounts, cash flow reports) monthly and quarterly financial reports (the

 
 
 
 

 
- 17 -
 
"Periodic Financial Reports") and annual financial statements (the "Annual
Financial Statements") in accordance with IFRS;
 
(iii)       establish, maintain and duly administer an internal control system
comprising policies, processes and such other features as are necessary or
advisable to ensure:
 
 
(1)         all Group Companies' effective and efficient operation by enabling
it to manage significant business, operational, financial, compliance and other
risks;
 
 
(2)         the quality of all Group Companies' internal and external reporting;
and
 
 
(3)         compliance by all Group Companies with all Applicable Laws;
 
 
(iv)       furnish all Periodic Financial Reports to each of SC and Ashland no
later than on the last day of the respective following calendar month;
 
 
(v)       furnish all Annual Financial Statements of a specific Financial Year
to each of SC and Ashland no later than ninety (90) calendar days following the
end of such Financial Year.
 
 
(b)         ASK Chemicals shall also prepare, and submit to each of SC and
Ashland, consolidated Annual Financial Statements of a specific Financial Year
in accordance with IFRS no later than ninety (90) calendar days following the
end of such Financial Year. Such consolidated Annual Financial Statements shall
be audited by Ernst & Young. Furthermore, ASK Chemicals shall, once the
appropriate systems have been installed, prepare, and submit to each of SC and
Ashland, monthly and quarterly financial reports on a consolidated basis for the
Group. The Parties shall procure that the Group Companies use commercially
reasonable endeavors to ensure that the appropriate systems be implemented as
soon as possible.
 
Section 9.4                      Global Business Plan
 
 
(a)         Initial Global Business Plan, Initial Global Budget. Attached as
Exhibit 9.4(a) is the Initial Global Business Plan specifying as guideline
important forecast items for the first four (4) years of the establishment of
the Group including projections on capital investments. The Initial Global
Business Plan shall include, as an appendix to it, the global annual budget
(including balance sheet, profit and loss statement, cash-flow and capital
expenditure plans) for the first year of the establishment of the Group (the
"Initial Global Annual Budget").
 
 
(b)         Global Business Plan, Global Budget. After expiration of the first
Financial Year, the following shall apply:
 
 
(i)       In the fourth quarter of every subsequent Financial Year, the
Management Board shall prepare an updated global business plan based on the
previous

 
 
 
 
- 18 -

 
Financial Year's global business plan for the subsequent period of three (3)
Financial Years and based in form and structure on the previous Global Business
Plan and deliver it to the Supervisory Board for approval (as so approved by the
Supervisory Board, the "Subsequent Global Business Plan"; the Initial Global
Business Plan and each Subsequent Global Business Plan also the "Global Business
Plan").
 
 
(ii)       Concurrently with the relevant Subsequent Global Business Plan, the
Management Board shall prepare an annual budget (including balance sheet, profit
and loss statement, cash-flow and capital expenditure plans) for the upcoming
Financial Year based on the previous annual budget and based in form and
structure on the previous Global Annual Budget and deliver it to the Supervisory
Board for approval (as approved by the Supervisory Board, the "Subsequent Global
Annual Budget"); the Initial Global Annual Budget and the Subsequent Global
Annual Budget also the "Global Annual Budget").
 
 
(c)         Absence of Approval. If at the beginning of any Financial Year, the
adjusted Global Business Plan or the adjusted Global Annual Budget proposed by
the Management Board for such Financial Year shall not have been approved by the
Supervisory Board, then the Global Business Plan previously approved by the
Supervisory Board shall remain in effect, provided, however, that any effect
resulting from Major Projects approved since the date of the previously approved
Global Business Plan shall be added to all line items in the Global Business
Plan in each individual year until a new Global Business Plan has been agreed
upon by the Supervisory Board, and the Management Board shall have the right to
form its global annual business plan and global annual budget based thereon with
minimal deviations therefrom.
 
Section 9.5                      Consolidation. The governance of ASK Chemicals
has been structured such that SC consolidates ASK Chemicals proportionally. In
case the IFRS consolidation rules change in a way that such proportional
consolidation by SC is no longer possible, Ashland will use reasonable efforts
to support SC's intent to fully consolidate ASK Chemicals from then onwards;
provided however, in no event shall Ashland be required to relinquish its rights
with respect to Exclusive Shareholder Actions or those matters specified as
requiring a unanimous decision of Supervisory Board under Exhibit 7.4(c).
 
Section 9.6                      Allowed Capital Expenditures' Level. The range
for the allowed capital expenditures level for the Group shall amount to (i) 4%
of the projected annual revenues of the Group as set forth in the Global
Business Plan for each of ASK Chemicals' Financial Year until December 31, 2012,
and (ii) 2.5% to 3.5% of the projected annual revenues for the Group as set
forth in the Global Business Plan each of ASK Chemicals' Financial Year after
December 31, 2012.
 


 
 
 
 
 
- 19 -
 
ARTICLE X
 
COMPLIANCE SYSTEM
 
Section 10.1                      Compliance System. The Parties shall procure
that the Group Companies, as soon as reasonably practical following Closing,
establish, enforce and improve, a compliance program, a compliance organization
and a remediation program at the Group Companies which ensures the conformity of
the Group Companies' activities with all Applicable Laws (including
Anti-Corruption Laws and anti-trust laws).
 
 
ARTICLE XI
 
TRANSFER OF SHARES
 
Section 11.1                      General. No shareholder may Transfer any of
its Shares (for purposes of this Article XI, all references to the term "Shares"
shall be deemed to include LP Interests in USLP) otherwise than in accordance
with this ARTICLE XI. Any Transfer in accordance with this ARTICLE XI, except
for Group Financing Pledges and Transfers in accordance with Section 11.2 below,
shall always comprise all Shares held by SC (and any of its Affiliates) or
Ashland (and any of its Affiliates) (as the case may be), unless SC and Ashland
agree otherwise.
 
Section 11.2                      Transfer to Subsidiaries. Any shareholder may
at any time Transfer its Shares to SC or a wholly owned subsidiary of SC (if the
shareholder is SC or any of its Affiliates) or to Ashland or a wholly owned
subsidiary of Ashland (if the shareholder is Ashland or any of its Affiliates)
(each, a "Permitted Transferee") provided, however, that if such Permitted
Transferee ceases to be an subsidiary of SC or Ashland (as the case may be),
then such Permitted Transferee shall immediately prior to the time at which it
ceases to be a subsidiary, transfer, free and clear of any encumbrances or third
party rights of whatever kind (except as provided by the Articles of
Association) all Shares held by it (i) if Permitted Transferee is a subsidiary
of SC, to SC or any of SC's (other) wholly owned subsidiaries designated by SC,
and SC shall ensure and be responsible for such timely Transfer, (ii) if
Permitted Transferee is a subsidiary of Ashland, to Ashland or any of Ashland's
(other) wholly owned subsidiaries designated by Ashland, and Ashland shall
ensure and be responsible for such timely Transfer.
 
Section 11.3                      Offer for Transfer (General Procedure). The
Parties acknowledge and confirm that they intend to remain shareholders,
directly or indirectly, of ASK Chemicals for a minimum period of four (4) years
following Closing. Nonetheless, either Party may, at any time following Closing,
make a binding offer to the other to acquire the Shares held by such other Party
(and its Affiliates). The Party receiving such offer shall inform the offering
Party of its decision of whether it accepts or rejects the offer in writing
within thirty (30) days from receipt of the offer. For the avoidance of doubt,
if the Party receiving such offer rejects the offer, the requesting Party shall,
subject to the remaining provisions of this ARTICLE XI, be obliged to remain
shareholder, directly or indirectly, of ASK Chemicals.
 
 
 
 
 
 
 
- 20 -
 
Section 11.4                      Offer for Transfer (Specific Procedure).
 
 
(a)         Ashland shall
 
 
(i)       have the right to sell the Shares held by it (and its Affiliates) to
SC (or, at the election of SC, to SC's Affiliates) on mutually agreed terms by
furnishing a written request to SC (“Request Notice”) from the beginning of the
fifth year following Closing; and
 
 
(ii)       if Ashland has not delivered a Request Notice by the expiration of
the sixth year following Closing, it shall sell the Shares held by it (and its
Affiliates) to SC (or, at the election of SC, to SC's Affiliates) on mutually
agreed terms upon the expiration of the sixth year following Closing.
 
 
(b)         If mutually agreed terms referred to above cannot be reached within
sixty (60) days after the receipt of the Request Notice by SC (in the case of
Section 11.4(a)(i) above) or after expiration of the sixth year following
Closing (in the case of Section 11.4(a)(ii) above) (the "Negotiation Period"),
each Party, at its own cost, shall appoint an independent third party appraiser
of international reputation, having a global presence and significant experience
in valuing businesses in the chemicals industry, within forty-five (45) days
after the end of the Negotiation Period to determine the Group Fair Market
Value; provided that if one Party fails to appoint an independent third party
appraiser within said period, the Group Fair Market Value will be determined by
the independent third party appraiser appointed by the other Party whose
appraisal shall constitute the final determination of the Group Fair Market
Value and shall be binding upon the Parties (and their Affiliates).  Each such
independent third party appraiser then will, subject to the further provisions
of this Section 11.4(b), determine the fair market value of the Shares (the
"Group Fair Market Value") in accordance with the valuation principles set forth
in Exhibit 11.4(b).
 
 
Each of such appraisers shall submit to the Parties its respective appraisal of
the Group Fair Market Value within ninety (90) days after the end of the
Negotiation Period. If the discrepancy between the appraised Group Fair Market
Values of the appraisals of the two appraisers is not more than 10% of the
higher of the two appraisals of Group Fair Market Value, then the final Group
Fair Market Value shall be the average of the two appraisals.  If the
discrepancy between the Group Fair Market Values of the two appraisals exceeds
10% of the higher appraisal and the Parties do not agree on the settlement of
the discrepancy within fifteen (15) days after receipt of the appraisals, then
the two appraisers shall select a third appraiser having the credentials set
forth above who is qualified to make the Group Fair Market Value determination
and has no material relationship with either Party or any of their Affiliates
(the "Third Appraiser"), who shall be afforded access to the first two
appraisals. Costs for the Third Appraiser shall be borne by Ashland and SC in
equal proportions.  The Third Appraiser shall submit to the Parties its
appraisal of the Group Fair Market Value (the amount set forth therein as the
Group Fair Market Value being hereinafter referred to as the "Third Appraisal
Value") within forty-five (45) days of its selection, and upon such submission,
the Group Fair Market Value shall be the amount equal to: (A) the sum of (i) the
Third Appraisal Value, plus (ii) the Group Fair Market Value set forth in
whichever of the two appraisals is closer to the Third Appraisal Value, (B)
divided by

 
 
 
 
 
- 21 -

 
two, provided that (C) if the Third Appraisal Value is not equal to or between
the Group Fair Market Values set forth in the two initial appraisals, the Group
Fair Market Value set forth in whichever of the two appraisals is closer to the
Third Appraisal Value shall constitute the final determination of the Group Fair
Market Value. In the event the Third Appraisal Value is exactly halfway between
the Group Fair Market Values set forth in the two initial appraisals, the Third
Appraisal Value shall constitute the final determination of the Group Fair
Market Value. Each Party shall procure that any appraisers appointed hereunder
shall be instructed to determine the Group Fair Market Value in accordance with
Exhibit 11.4(b). Furthermore, the Parties will provide, and will cause ASK
Chemicals and all other Group Companies to provide, any appraisers appointed
hereunder with such financial and other information (including the full set of
principles governing the determination of the Group Fair Market Value as agreed
between the Parties) concerning the Group as such appraisers may reasonably
request.  The Parties will also cause ASK Chemicals (and USLP), to make its
management and other personnel and appropriate representatives of its
independent public accountants and advisors available to such appraisers for
discussions and consultations from time to time as such appraisers may
reasonably request in connection with such services.
 
 
(c)         Following the determination of the final Group Fair Market Value in
accordance with Section 11.4(b) above, SC shall be entitled to acquire and – if
SC exercises such right – Ashland shall be required to sell the Shares,  but no
Major Project held by Ashland, held by Ashland (and its Affiliates) at their
final Group Fair Market Value. If SC, within 15 days following the determination
of the final Group Fair Market Value (the "SC Notice Date"), does not notify
Ashland in writing that it is willing to so acquire the Shares held by Ashland
(and its Affiliates), Ashland shall be entitled to acquire and – if Ashland
exercises such right – SC shall be required to sell the Shares, but no Major
Project held by SC, held by SC (and its Affiliates) at their final Group Fair
Market Value. If Ashland, within 15 days following the SC Notice Date (the
"Ashland Notice Date"), does not notify SC that it is willing to so acquire the
Shares held by SC (and its Affiliates), an auction shall be initiated for the
purpose of selling all Shares (the "Auction") in accordance with Section 11.4(e)
below.
 
 
(d)         If SC notifies Ashland of its intent to acquire the Shares held by
Ashland in accordance with Section 11.4(c) above prior to the SC Notice Date,
the Parties shall thereafter negotiate in good faith to reach a definitive
agreement for the purchase by SC of said Ashland Shares and if no such Agreement
is reached within forty-five (45) days of the SC Notice Date, the Parties shall
be obliged to enter into a binding agreement in accordance with the terms of the
sample share purchase and transfer agreement attached hereto as Exhibit 11.4(d)
(“SPA”) at a purchase price equal to the final Group Fair Market Value of the
respective Ashland Shares.  In the event SC has not notified Ashland of its
intent to acquire the Shares held by Ashland and Ashland thereafter notifies SC
of its intent to acquire the Shares held by SC prior to the Ashland Notice Date,
the Parties shall thereafter negotiate in good faith to reach a definitive
agreement for the purchase by Ashland of said SC Shares and if no such Agreement
is reached within forty-five (45) days of the SC Notice Date, the Parties shall
be obliged to enter into a binding agreement in accordance with the terms of the
SPA at a purchase price equal to the final Group Fair Market Value of the
respective SC Shares.
 

 
 
 
 
 
- 22 -
 
(e)          The Parties shall jointly implement and control the Auction. The
Parties may, upon joint agreement, appoint an investment banking firm (the
"Investment Banking Firm") to assist in the Auction.  The Parties will consult
with one another in connection with any such appointment and the decision with
respect to the choice of Investment Banking Firm shall be taken jointly.  The
Parties will provide, and will cause ASK Chemicals to provide, the Investment
Banking Firm with such financial and other information concerning the Group and
the Major Project as the Investment Banking Firm may reasonably request.  The
Parties will also cause ASK Chemicals (and USLP) to make its management and
other personnel and appropriate representatives of its independent public
accountants and advisors available to the Investment Banking Firm for
discussions and consultations from time to time as the Investment Banking Firm
may reasonably request.  The fees of such Investment Banking Firm and other
advisors, such as attorneys and accountants, retained in connection with the
Auction shall be borne equally by the Parties.  
 
 
(f)         Upon receipt of the bids solicited in connection with the Auction,
the Parties' shall promptly enter into negotiations with the bidder offering the
highest price for the Shares and shall thereafter proceed to finalize a
definitive agreement with respect to the sales of the Shares and, to the extent
applicable, in accordance with Section 11.9, the Major Projects to such bidder,
or to an alternate bidder, within 90 days following the date on which said bids
are received.  If no such definitive agreement is finalized within said 90 day
period, the Parties may upon mutual agreement extent the period to complete the
sale for an additional 90 days.  The Parties are in agreement, that Section 12.2
of the Master Contribution and Sale Agreement (Survival of Rights and
Obligations in case of a Change of Control) shall remain unaffected by the sale
and transfer of the Shares to a bidder, unless otherwise agreed between the
Parties. In the event that there is no mutual agreement to extend the Auction
process as described above, or if upon expiration of any agreed extension period
no definitive agreement has been reached with respect to the sale of the Shares,
either Party may request dissolution or liquidation of the Group under the
Applicable Laws of Germany and the United States. Each Party shall fully
cooperate in connection with such dissolution or liquidation, if any, to give
effect to the provisions of this ARTICLE XI.
 
 
(g)         The rights provided for in this Section 11.4 may not be exercised
independently of the rights set forth in Article 9 of the Partnership Agreement
and in no event may a Party acquire the Shares under this Section 11.4 without
also acquiring the other Party's LP Interests (as defined in Article 1 of the
Partnership Agreement) under Article 9 of the Partnership Agreement..
 
Section 11.5                      Treatment of Asserted Claims
 
. If the Shares are sold in accordance with Section 11.4 (f) to a third party
bidder and said bidder has taken into account in its bid a deduction ("Deduction
Amount") from the consideration which it would have otherwise paid for the
Shares ("Unadjusted Consideration" ) which is based on facts or assumptions
which constitute or would constitute a Claim against a Party ("Responsible
Party" ) under Articles VI or XIII of the Master Contribution and Sale Agreement
(whether said Claim has been asserted by any of the Group Companies or not) and
the Deduction Amount has been agreed between the bidder, on the one hand, and
both of Ashland and SC, on the other hand, the non-Responsible Party shall
receive an amount equaling 50% of the Unadjusted Consideration

 
 
 
 
 
- 23 -

 
and the Responsible Party shall receive an amount equaling 50% of the Unadjusted
Consideration minus the Deduction Amount.
 


 
Section 11.6                      Assignment of Rights and Obligations under
this Agreement.  Subject to this ARTICLE XI, none of the shareholders shall
assign or transfer, or purport to assign or transfer all or any of their rights
and obligations under this Agreement or the Partnership Agreement to any party.
 
 
Section 11.7                     Waiver and cooperation. Each shareholder shall,
in accordance with the provisions of the Articles of Association, waive any
right of first refusal it may have in relation to the transfer of Shares
pursuant to this ARTICLE XI. Each shareholder shall fully cooperate with the
other shareholder to give effect to any transfer of Shares allowed under this
ARTICLE XI.
 
Section 11.8                      Continuation of Services after Exits.
 
 
In case SC and/or its relevant Affiliates or Ashland and/or its relevant
Affiliates cease to be a shareholder of ASK Chemicals and a Limited Partner of
USLP (each an "Exiting Party" and the termination of the shareholding the
"Exit") such Exiting Party and its Affiliates shall - for a period of one (1)
year from the date on which the Exit becomes effective - be prohibited from
exercising potential termination rights, other than for cause, they may have
under Ancillary Agreements (as defined in the Master Formation Agreement).
 
Section 11.9                      Sale of Major Projects.
 
 
(a)               If a Major Project has not been approved by the Supervisory
Board and the Party (and/or its Affiliates) whose Supervisory Board Member
consented to the Major Project proceeded with the Major Project on its own
behalf (the "Major Project Owner"), is selling its Shares  to a Third Party in
accordance with the provisions of this Article XI, such Major Project Owner
shall, subject to Section 11.7(b), simultaneously be obliged to sell the
relevant Major Project to the Third Party as well, provided however, that the
Major Project Owner shall receive the Major Project Fair Market Value as
compensation for the sale of the relevant Major Project out of the total
aggregate sale proceeds paid by the Third Party for the (i) Major Project
Owner's Shares, (ii) other Party's Shares and (iii) Major Project.
 
 
(b)             The two independent third party appraisers appointed pursuant to
Section 11.4(b) shall be instructed to determine separately from the Group Fair
Market Value the fair market value of any Major Project(s) (the "Major Project
Fair Market Value") in accordance with Exhibit 11.4(b); the Major Project Owner
will provide the independent third party appraisers with such financial and
other information concerning the Group as such appraisers may reasonably request
in connection with the determination of the Major Project Fair Market Value.
 
 
(i)       If the discrepancy between the appraised Major Project Fair Market
Values of the appraisals of the two appraisers is not more than 10% for any
Major

 
 
 
 
 
 
- 24 -
 
Project(s), then the Major Project Owner shall be required to include such Major
Project(s) in the sale to the Third Party; and,
 
 
(ii)       If the discrepancy between the Major Project Fair Market Values of
the two appraisals exceeds 10% for any Major Project(s), the Major Project Owner
may, but shall not be required to, include such Major Project(s) in the sale to
the Third Party.
 
 
ARTICLE XII
 
DISSOLUTION AND LIQUIDATION
 
Section 12.1                      Dissolution. ASK Chemicals shall be dissolved
upon the earliest to occur of the following (each, an "Event of Dissolution"):
 
 
(a)         the unanimous resolution of the shareholders to voluntary wind up,
liquidate or dissolute or voluntary file for bankruptcy or insolvency;
 
 
(b)         if one of the shareholders requests a voluntary wind up, liquidation
or dissolution under Section 11.4(f);
 
 
(c)         the entry of a decree of judicial dissolution under Applicable Law;
or
 
 
(d)         the appointment of a trustee, custodian or other similar receiver
for ASK Chemicals.
 
Section 12.2                      Distribution on Dissolution.
 
 
(a)         Upon dissolution of ASK Chemicals, no further business shall be
conducted except for the taking of such action as shall be necessary for the
winding up of the affairs of ASK Chemicals and the distribution of assets
pursuant to the provisions of this Section 12.2.
 
 
(b)         All assets of ASK Chemicals shall be applied and distributed in the
following order:
 
 
(i)       first, to the payment and discharge of all of ASK Chemicals'debts and
liabilities to creditors, including liabilities to shareholders who are
creditors, to the extend permitted by Applicable Law;
 
 
(ii)       second, to establish such reserves as the Management Board may deem
reasonably necessary for contingent or unforeseen liabilities or obligations of
ASK Chemicals; and
 
 
(iii)       thereafter, proportionally to the holders of the Shares.
 
 
 
 
 
 
- 25 -
 
ARTICLE XIII
 
 
TERM
 
Section 13.1                      Term and Termination.
 
 
(a)         Upon being duly executed and provided that Closing has occurred,
this Agreement shall become effective.
 
 
(b)         Subject to Section 13.2 below, this Agreement shall automatically
terminate and be of no further force and effect for the future upon the earlier
of (i) the transfer of all Shares held, directly or indirectly, by a Party from
such Party to the other Party or any designee of the other Party, (ii) the
transfer of all Shares by the Parties (and any of their Affiliates) to a third
party in accordance with Section 11.4 above, or (iii) the date which is the
thirtieth anniversary of this Agreement (but the Parties shall negotiate in good
faith on a potential extension of the term of this Agreement).
 
 
(c)         SC and Ashland shall have the right to terminate this Agreement by
written notice to the respective other Party, if
 
 
(i)       with regard to (the assets of) the respective other Party (or any of
its Affiliates holding Shares) (i) insolvency or similar proceedings are
instituted or the institution of such proceedings is applied for by the
respective other Party (or any of its Affiliates holding Shares) or refused for
reason of the lack of assets, (ii) a decree of judicial dissolution under
Applicable Law is entered, or (iii) a trustee, custodian or other similar
receiver is appointed (iv) a filing or similar proceeding under the US
Bankruptcy Code is initiated, a plan of liquidation or dissolution is adopted or
a receiver or trustee in bankruptcy is appointed;
 
 
(ii)       the respective other Party (or any of its Affiliates)
breaches  Section 11.1 or Section 14.1 of this Agreement, unless such breach is
cured within 30 Business Days after it becomes known to the respective other
Party; or
 
 
(iii)       the Shares of the respective other Party (or any of its Affiliates)
become seized or otherwise subject to any enforcement measure by Third Parties
and such measure is not lifted within three (3) months.
 
 
(d)         ASK Chemicals shall have the right to redeem the Shares (the
"Redemption Right") and purchase the LP Interests in USLP (the "Purchase Right")
of (i) SC and its Affiliates if Ashland terminates the Agreement in accordance
with Section 13.1(c) above and (ii) Ashland and its Affiliates if SC terminates
the Agreement in accordance with Section 13.1(c) above, at eighty-five percent
(85%) of the fair market value of the respective Shares and respective LP
Interests in USLP to be agreed on between ASK Chemicals and SC (in the case of
(i)) and between ASK Chemicals and Ashland (in case of (ii)), respectively. In
case ASK Chemicals and SC or Ashland, respectively, cannot agree on the fair
market value of the Shares and LP Interests in USLP within sixty (60) days after
the shareholders' of ASK Chemicals have resolved the redemption of the relevant
Shares in ASK Chemicals in accordance with Section 12.3 of the Articles of
Association (the "Redemption Resolution") the fair market value of the

 
 
 
 
 
- 26 -

 
Shares and LP Interests in USLP shall be determined by applying the provisions
of Section 11.4(b) mutatis mutandis, provided however, that (i) the opposing
parties shall be ASK Chemicals on the one hand and SC and its Affiliates or
Ashland and its Affiliates, respectively, on the other hand, and (ii) for the
purposes of the separate processes associated with the implementation of the
Redemption Right and the Purchase Right the Group Fair Market Value shall be
allocated to the Shares and the LP Interests in USLP. ASK may exercise its
Purchase Right for the relevant LP Interests in USLP only after Redemption
Resolution has been taken. The Parties shall be obliged to undertake (or cause
their Affiliates to undertake) all steps required to implement the Purchase
Right on terms substantially similar to those as set forth in the SPA attached
hereto as Exhibit 11.4(d) to the extent such SPA relates to LP Interests in
USLP. The Articles of Association shall provide for the Redemption Right.
 
Section 13.2                      Survival. In case of a termination of this
Agreement, for whatever reason, the provisions contained in ARTICLE XV, ARTICLE
XVI and ARTICLE XVII shall survive, provided that in case of a termination of
this Agreement in accordance with Section 13.1(c) above Section 13.1(d) shall
survive in addition.
 
 
ARTICLE XIV
 
NON-COMPETITION OBLIGATION
 
Section 14.1                      Scope of Non-Competition Obligation.
 
 
(a)         SC and Ashland undertake, and undertake to cause their Affiliates,
to not compete, directly or indirectly, with the Foundry Products' Business,
except as otherwise contemplated in connection with the Transaction (as defined
in the Master Formation Agreement), for as long as they are a Party to this
Agreement. Such obligation not to compete shall include, without limitation,
that SC and Ashland and their Affiliates shall not:
 
 
(i)       serve or, as the case may be, let any of their employees serve with a
Competitor (as defined below) as a director or officer, employee, consultant or
otherwise;
 
 
(ii)       engage, directly or indirectly, in the business of a Competitor or
hold, directly or indirectly, an interest in a Competitor, except for shares in
publicly listed corporations which represent a capital participation of less
than 5%; or
 
 
(iii)       influence or attempt to influence any customer, supplier, employee,
consultant or other third party maintaining a contractual or other business
relationship with any Group Company to terminate or discontinue such contractual
or other business relationship or to reduce the volume of goods or services
provided thereunder.
 
 
For purposes of this Agreement, "Competitor" shall mean any individual person or
legal entity which is engaged in the Foundry Products Business at any time
during the term of the non-compete obligation.
 

 
 
 
 
 
- 27 -
 
(b)         The non-compete obligation under Section 14.1(a) above shall survive
with respect to SC for a period of two years from the closing date of any sale
of the Shares (and interests in USLP) from SC to Ashland in accordance with
Section 11, and the non-compete obligation under Section 14.1(a) above shall
survive with respect to Ashland for a period of two years from the closing date
of any sale of the Shares (and interests in USLP) from Ashland to SC in
accordance with Section 11.
 
 
(c)         Nothing in this Section 14 shall prevent any of SC, Ashland and/or
any of their respective Affiliates from acquiring, directly or indirectly,
shares in, or the undertaking or assets of, any company which carries on a
Foundry Products' Business (herein "Competing Business") if (i) such Competing
Business or interest therein is acquired by the SC, Ashland and/or any of their
respective Affiliates as part of a larger acquisition, and the revenues
attributable to the Competing Business did not at the date of the acquisition
amount to more than fifteen (15 %) of the total revenues of such larger
acquisition; and (ii) (a) the Competing Business or interest is offered for sale
on reasonable commercial terms within one (1) year from the acquisition, (b) the
Group Companies are invited to participate in the sale process at the same time
and (c) the Group Companies are treated in the sale process in the same manner
as any other interested buyer (irrespective of whether a buyer can or cannot be
found)
 
 
(d)         If a Major Project has not been approved by the Supervisory Board
and the Party whose Supervisory Board Member consented to the Major Project
proceeded with the Major Project on its own behalf, then Sections 14.1(a) and
(b) above shall not apply to such Party (and its Affiliates) to the extent it
would prohibit such Party (and its Affiliates) to conduct the business relating
to the relevant Major Project.
 
 
ARTICLE XV
 
CONFIDENTIALITY
 
 
Section 15.1                      Confidentiality.  Each Party undertakes to
treat, and shall procure that its Affiliates treat, Proprietary Information (as
defined in Section 15.2 below) strictly confidential and refrain from disclosing
it to any third parties, unless such disclosure is explicitly permitted by this
Agreement.
 
 
Section 15.2                      Proprietary Information.  "Proprietary
Information" shall mean:
 
 
(a)         with respect to the confidentiality obligations of either Party: the
contents of (i) this Agreement, (ii) any related agreements or documents
(whether legally binding or not), and (iii) any accompanying discussions and
negotiations;
 
 
(b)         with respect to the confidentiality obligations of Ashland: any
information obtained in connection with the preparation, negotiation, execution
or consummation of this Agreement and the transactions contemplated herein about
SC, SC's Affiliates and their representatives; and
 
 
(c)         with respect to the confidentiality obligations of SC: any
information obtained in connection with the preparation, negotiation, execution
or
 
 
 
 
 
 
 
 
- 28 -
consummation of this Agreement and the transactions contemplated herein about
Ashland, Ashland's Affiliates and their representatives;
 
 
except for information that (i) in the case of items (a), (b) and (c) has come
into the public domain or (ii) in the case of items (b) and (c) has been
received from an independent source, save in either case where such information
has come into the public domain or been received from an independent source
following a breach by either Party, its Affiliates or their respective
representatives of any confidentiality obligation provided for in this ARTICLE
XV.
 
 
Section 15.3                      Consented Disclosures.  Without prejudice to
the provisions of Section 11.4, a Party may disclose Proprietary Information to
any third party only (i) if the relevant other Party has given its prior written
consent to such disclosure, or (ii) if such disclosing Party intends to Transfer
Shares in accordance with ARTICLE XI and the third party as potential transferee
requests Proprietary Information in connection with its due diligence review,
provided however, that the third party is subject to confidentiality obligations
equivalent to the confidentiality obligations of the disclosing Party under this
ARTICLE XV and that the scope of disclosure of Proprietary Information may not
exceed the scope of disclosure which is standard for the kind of transactions
underlying the third party's request. A disclosing Party shall be obliged to
inform the relevant other Party of any disclosure made in accordance with this
Section 15.3.
 
 
Section 15.4                      Mandatory Disclosures.  A Party may disclose
Proprietary Information if and to the extent that such disclosure is mandatory
pursuant to Applicable Law, governmental or court order, stock exchange
regulations, accounting principles or required by any governmental, supervisory
or regulatory body. Prior to making a mandatory disclosure, the disclosing Party
shall inform the relevant other Party in writing of the need to make such
disclosure and the circumstances requiring it and the Parties shall discuss and
agree in good faith upon defense measures, if any, or other appropriate means to
protect the other Party's interests.
 
 
Section 15.5                      Termination of Obligations.  The obligations
under this Section 15 shall remain in force up to five (5) years from the date
one of the Parties ceases to be a shareholder, directly and indirectly, of ASK
Chemicals, for whatever reason.
 
 
ARTICLE XVI
 
NOTICES
 
 
Section 16.1                      Notices.  Any notice, demand or request
provided for in this Agreement, or served, given or made in connection with it,
shall be in writing and shall be deemed properly served, given or made if
delivered in person or sent by facsimile, electronic mail or registered mail or
by a nationally recognized courier service that provides a receipt of delivery,
in each case, to the addresses specified below (or to such other addresses,
electronic mail addresses or facsimile numbers notified in the future by one
Party to the other Party):
 
 
(a)         If to Ashland (and/or any of its Affiliates):
 
Ashland Inc.
 
 
 
 
 
 
 
 
- 29 -
 
Attn: David L. Hausrath, General Counsel
P.O. Box 391, 50 E. RiverCenter Boulevard,
Covington, KY 41012-0391
USA
Fax: +1-859-815-5053
E-mail: dlhausrath@ashland.com
 
(b)         If to SC (and/or any of its Affiliates):
 
Süd-Chemie Aktiengesellschaft
Attn: Dr. Ulrich Müller, General Counsel
Lenbachplatz 6
80333 München
Germany
Facsimile: +49-(0)89-5110407
E-mail: ulrich.mueller@sud-chemie.com
 
Section 16.2                      Effectiveness.  Notice given by personal
delivery, certified mail or courier service shall be effective upon physical
receipt. Notice given by facsimile shall be effective as of the date of
confirmed delivery if delivered on or before 6:00 P.M. Central European Time on
any Business Day at the place of receipt or the next succeeding Business Day if
confirmed delivery is after 6:00 P.M. Notice given by electronic mail shall be
effective as of the date it has been sent if sent on or before 6:00 P.M. Central
European Time on any Business Day at the place of receipt or the next succeeding
Business Day if it has been sent after 6:00 P.M. Central European Time Eastern
Time on any Business Day or during any non-Business Day at the place of receipt.
 
 
ARTICLE XVII
 
MISCELLANEOUS
 
 
Section 17.1                      Termination of Previous Shareholder
Agreement.  The Parties hereby terminate, upon this Agreement becoming
effective, the previous shareholders' agreement ("Ashland GmbH Shareholders
Agreement") entered into between them, dated April 14, 1970, which shall be of
no further force and effect for the future except as provided for in its Section
13.
 
 
Section 17.2                      Expenses.  Each Party shall bear its (and its
Affiliates') own cost and expenses incurred in anticipation of, relating to and
in connection with the negotiation and execution of this Agreement and the
transactions contemplated hereunder, it being understood that neither Party
shall, directly or indirectly, pass on such costs and expenses to any entity or
person which will become part of the Group.
 
 
Section 17.3                      Foreign Currencies.  Except as otherwise
agreed herein, any currency conversions shall be determined using the European
Central Bank's fixing rates as published on its website (www.ecb.int) shortly
after 2.15 p.m. on the Business Day that occurs two (2) Business Days preceding
the date on which the respective payment becomes due and payable.
 
 
 
 
 
 
 
- 30 -
 
Section 17.4                      Language.  All notices, communications and
statements to be made by either Party under or in connection with this Agreement
shall be made in the English language.
 
 
Section 17.5                      Amendments.  Any amendments to this Agreement
(including amendments to this clause) shall be valid only, if made in writing,
unless mandatory law provides for stricter form requirements.
 
 
Section 17.6                      Consent Requirements.  Except where explicitly
stated otherwise herein, whenever in this Agreement any action of a Party is
subject to the consent of the other Party, such consent must not be unreasonably
withheld or delayed or granted subject only to unreasonable conditions.
 
 
Section 17.7                      Exhibits.  All exhibits and annexes to this
Agreement (the "Exhibits") constitute an integral part of this Agreement. In the
case of a conflict between any Exhibit and the provisions of this Agreement, the
provisions of this Agreement shall prevail.
 
 
Section 17.8                      Entire Agreement.  This Agreement including
its Exhibits together with the other transaction documents to be executed
hereunder constitutes the entire agreement of the Parties concerning the subject
matter hereof and supersedes all prior discussions and agreements among the
Parties with respect to the subject matter hereof except as set forth in section
17.1.
 
 
Section 17.9                      No Third Party Beneficiary.  The terms and
provisions of this Agreement are intended solely for the benefit of the Parties
and their respective successors or permitted assigns, and it is not the
intention of the Parties to confer any rights or remedies, neither directly or
by way of a contract for the benefit of a third party, upon any person or entity
other than the Parties, except as expressly otherwise provided for herein.
 
 
Section 17.10                    Assignment.  Save for Section 11.6, without the
written consent of the other Parties, no Party shall be entitled to assign any
rights or claims under this Agreement.
 
Section 17.11                     Change of Control.
 
 
(a)         A Change of Control of Ashland shall not trigger any rights under
this Agreement or otherwise, in particular no right to terminate this Agreement
and no right to Transfer any Shares.
 
 
(b)         If a Change of Control of SC results in SC being controlled by a
Designated Entity, then  Ashland may, at its option at any time after such
Change of Control of SC occurs, initiate the procedure set forth in Section
11.4. Any Change of Control of SC that does not result in SC being controlled by
a Designated Entity shall not trigger any rights under this Agreement or
otherwise, in particular no right to terminate this Agreement and no right to
Transfer any Shares, but, however, Ashland shall have the right that  two of the
SC Supervisory Board Members may not be replaced until the fourth anniversary of
the Closing Date, unless they are replaced by either Dr. Günter von Au or Dr.
Hans-Joachim Müller.
 
 
 
 
 
 
 
- 31 -
 
Section 17.12                    Exclusion of Remedies.  Except as provided
otherwise herein, neither Party shall be entitled (i) to set-off any rights and
claims it may have against any rights or claims the other Party may have under
this Agreement, or (ii) to refuse to perform any obligation it may have under
this Agreement on the grounds that it has a right of retention, unless the
rights or claims of the relevant Party claiming a right of set-off or retention
have been acknowledged in writing by the relevant other Party or have been
confirmed by final decision of the competent arbitral tribunal.
 
 
Section 17.13                    Interpretation.  The headings in this Agreement
are inserted for convenience only and shall not affect the interpretation of
this Agreement. Except as set forth otherwise, all references to "Section" refer
to the corresponding Section of this Agreement. The word "including" shall not
limit the preceding words or terms.
 
 
Section 17.14                    Invalid Provisions.  In the event that one or
more provisions of this Agreement shall, or shall be deemed to, be invalid or
unenforceable, the validity and enforceability of the other provisions of this
Agreement shall not be affected thereby. In such case, the Parties agree to
recognize and give effect to such valid and enforceable provision or provisions
which correspond as closely as possible with the original commercial intent of
the Parties. The same shall apply in the event that this Agreement contains any
gaps or loopholes.
 
 
Section 17.15                    Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of Germany, without giving
effect to any conflict or choice of law provision that would result in the
imposition of another jurisdiction's law. The UN Convention on Contracts for the
International Sale of Goods shall not be applicable.
 
Section 17.16                    Arbitration.
 
(a)         Any dispute, controversy or claim arising out of or relating to this
Agreement or the breach, termination or validity thereof ("Dispute") shall be
finally settled by arbitration in accordance with the Rules of Arbitration of
the International Chamber of Commerce ("Rules") then in effect. The Parties
recognize that it is in their best interests to resolve any Dispute as
expeditiously as possible.
 
 
(b)         The place of arbitration shall be Munich, Germany. Any meetings and
hearings related to the arbitration shall be held in the English language. There
shall be three arbitrators of whom, (i) one shall be nominated by the claimant,
(ii) one shall be nominated by the respondent and (iii) one by the two
arbitrators so nominated, in accordance with the Rules, which arbitrator shall
serve as chairman of the Arbitral Tribunal (as defined in the Rules), within one
(1) month following the confirmation of the nomination of the second arbitrator.
Where there are multiple parties to the Dispute, whether as claimant or
respondent, the multiple claimants, jointly, and the multiple respondents,
jointly, shall nominate their respective arbitrator. If any of the arbitrators
are not timely nominated, then upon request of any Party, any arbitrator(s) not
timely nominated shall be appointed by the International Court of Arbitration of
the International Chamber of Commerce, within two (2) weeks following receipt of
a request in accordance with the Rules, provided, however, that if multiple
claimants in their request for arbitration or multiple respondents within 15
days as from receipt of the request for arbitration cannot agree on an
arbitrator, the ICC Court of
 
 
 
 
 
 
 
- 32 -
 
Arbitration shall appoint each member of the Arbitral Tribunal in accordance
with Art. 10 (2) of the ICC Rules.
 
 
(c)         The Terms of Reference (as defined in the Rules) shall be signed by
the Parties as expeditiously as possible, however, no later than one (1) month
after the confirmation of the appointment of the third arbitrator. The hearing
on the merits shall be held as expeditiously as possible, but no later than
three (3) months after the signing of the Terms of Reference unless otherwise
decided by the Arbitral Tribunal.
 
 
(d)         The arbitrators shall be bound by the terms and conditions of this
Agreement and shall apply the substantive laws of Germany. If and to the extent
that the Arbitral Tribunal should, notwithstanding the choice of law provided
for under Section 17.15 hereof, be required to resolve on any conflicts of law,
such conflicts shall exclusively be resolved applying the rules on conflicts of
law as set forth in Articles 3 to 47 of the Introductory Act to the German Civil
Code (Einführungsgesetz zum Bürgerlichen Gesetzbuch). The Arbitral Tribunal is
empowered to award damages, declaratory relief and injunctive relief with regard
to any Dispute only in accordance with the terms of this Agreement. Any award or
final decision of the Arbitral Tribunal shall include a decision on costs,
including, without limitation, fees of counsel. The Arbitral Tribunal shall
order the Parties to bear the costs of the arbitration proceedings pro rata,
i.e. to the extent they have prevailed with their claims in the arbitration.
 
 
(e)         The award shall be rendered within one (1) month following the close
of the hearing (and, except if otherwise expressly agreed to by the Parties,
specifically excluding any extension of this time limit that may be ordered by
the International Court of Arbitration pursuant to the Rules either at the
request of the Arbitral Tribunal or upon its own initiative). The award shall be
final and binding upon the Parties, and shall be the sole and exclusive remedy
among the Parties regarding any claims, counterclaims or other issues presented
to the Arbitral Tribunal.
 
 
(f)         The Parties agree that if an Arbitral Tribunal has been appointed,
the same Arbitral Tribunal shall be appointed to resolve any further dispute
between the same parties and/or additional Parties governed by this Agreement
if, as determined in the discretion of the Arbitral Tribunal, the further
dispute is based on substantially similar facts or substantially similar issues
or if the Arbitral Tribunal finds that it would be cost-efficient to consolidate
such proceedings. Should the Arbitral Tribunal not be prepared to resolve the
further dispute, a new tribunal shall be appointed with respect to the new
dispute in accordance with Section 17.16(b).
 
 
(g)         Notwithstanding Section 17.16(a), each Party shall be entitled to
request injunctive relief or to initiate attachment proceedings in the competent
ordinary courts of any jurisdiction with the exception of courts in the United
States of America, provided however, that such exception shall not apply to
injunctive relief proceedings in connection with Article XV.
 
 
(h)         Notwithstanding the provisions of Section 17.16(a), each Party
hereto shall be entitled to issue a third party notice ("Streitverkündung") to
the other Party in

 
 
 
 
 
- 33 -

 
the event that it has initiated or is otherwise involved in litigation with a
third party or third parties before the ordinary courts of any jurisdiction in
accordance with the procedural rules of the respective jurisdiction.
 